Citation Nr: 1547037	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded as there are evidentiary records that appear to be relevant, but have not yet been obtained.  Specifically, the claims file includes June 2008 letters from the Social Security Administration (SSA) indicating that the Veteran was awarded disability benefits on the basis of his medical conditions, to include PTSD.  No specific information is provided, but it is reasonable to believe that the SSA records will potentially contain information relevant to the appeal.  Accordingly, the SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Additionally, the Veteran testified that he has been receiving monthly outpatient VA treatment for his PTSD at the Oxford Alabama VA Medical Center (VAMC); however, no records of such treatment have been added to the claims file.  Further, the Board observes that the January 2015 Supplemental Statement of the Case (SSOC) notes that the evidence considered includes treatment records from the Birmingham VAMC from July 2008 to January 2015 and from the Tuscaloosa VAMC from February 2008 to February 2013.  These treatment records are not available to the Board for review, but are potentially relevant, so should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2. Obtain the Veteran's PTSD treatment records from the Oxford, Birmingham, and Tuscaloosa Alabama VAMCs and all associated outpatient clinics dated since 2008 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file. 

3.  After undertaking any additional development as may become indicated, to include obtaining an addendum to the January 2015 VA examination, readjudicate the claim on appeal, to include entitlement to a total disability rating based on individual unemployability (TDIU), if so indicated.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




